Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 1, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151430                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  ALEXANDER FIGURSKI, Minor, by his                                                                        Joan L. Larsen,
  Conservator, HOWARD LINDEN,                                                                                        Justices
               Plaintiff-Appellee,
  v                                                                SC: 151430
                                                                   COA: 319086
                                                                   Livingston CC: 11-026468-NH
  TRINITY HEALTH-MICHIGAN, d/b/a SAINT
  JOSEPH MERCY LIVINGSTON HOSPITAL,
  WILLIAM BRADFIELD, M.D., and
  CATHERINE McAULEY HEALTH
  SERVICES CORPORATION, a/k/a SAINT
  JOSEPH MEDICINE FACULTY ASSOCIATES,
  a/k/a SAINT JOSEPH MERCY PRIMARY
  CARE,
              Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 5, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 1, 2016
           d0329
                                                                              Clerk